NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
MINE O’MINE, INC.,
Plaintiff-Appellee,
V.
MICHAEL D. CALMESE,
Defendant-Appellant,
AND
TRUE FAN LOGO, INC., .
Defendcmt.
2012-1084
Appea1 from the United States District Court for the
District of Nevada in case no. 10-CV-0043, Judge Kent J.
DaWs0n.
ORDER
The court considers whether this appeal should be
transferred to the United States C0urt of Appeals for the
Ninth Circuit.
Michae1 D. Ca1mese appeals from a decision of the
United States District Court for the District of Nevada

MINE 0 MINE V. CALMESE 2
granting final judgment in favor of Mine O’Mine, Inc. in
this trademark infringe1nent, unfair c0mpetition, and right
of publicity case. Based only upon our review of the papers
transmitted by the district court, it does not appear that
the district court's jurisdiction arose in whole or in part
under the patent laWs. Thus, it appears that this court
lacks jurisdiction. 28 U.S.C. § 1295.
Acc0rdingly,
IT ls ORDERED THAT:
Absent a response received by this court within 21
days of the date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for the
Ninth Circuit pursuant to 28 U.S.C. § 1631.
FOR THE COURT
 3 1 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
FlLED
. ' U.S. CUURT 0F APFEALS FOFl
CC. MlCha@l J. MCCUe,  1-HE FEDERAL 
M1chael D. Calmese
519 .1AN 31,zn12
JAr~monsm
com